UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                            JOHNSON, KRAUSS, and BURTON
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                          v.
                     Private First Class JOHNNY L.B. TYSON
                          United States Army, Appellant

                                   ARMY 20110993

              Headquarters, Joint Readiness Training Center and Fort Polk
                           Gregory A. Gross, Military Judge
                    Colonel Keith C. Well, Staff Judge Advocate


For Appellant: Major Richard E. Gorini, JA; Captain E. Patrick Gilman, JA (on
brief).

For Appellee: Major Amber J. Roach, JA; Major Katherine S. Gowel, JA (on brief).

                                      31 July 2012
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of failure to obey a lawful general regulation, false official
statement, and malingering, in violation of Articles 92, 107, and 115, Uniform Code
of Military Justice, 10 U.S.C. §§ 892, 907, 915 (2006) [hereinafter UCMJ]. The
military judge sentenced appellant to a bad-conduct discharge, confinement for 120
days, forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the adjudged sentence.

       We have considered the record of trial and the parties’ pleadings, and, on
consideration of the entire case, find in relation to Charge I and its Specification
only so much of the finding of guilty that states appellant “did, at or near Fort Polk,
Louisiana, on or about 8 May 2011, for the purpose of avoiding his duty to return to
his unit in Afghanistan, a deployed environment, intentionally injure himself by
discharging a .40 caliber pistol round through the palm of his right hand,” in
violation of Article 115, UCMJ, should be approved. Article 66, UCMJ; United
States v. Inabinette, 66 M.J. 320 (C.A.A.F. 2008). The remaining findings of guilty
TYSON—ARMY 20110993

are affirmed. Reassessing the sentence in light of the above and in accordance with
the principles of United States v. Sales, 22 M.J. 305 (C.M.A. 1986), and United
States v. Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include the factors identified by
Judge Baker in his concurring opinion in Moffeit, the court affirms the sentence as
approved by the convening authority.

                                       FOR   THE COURT:
                                        FOR THE COURT: 



                                        JOANNE P. TETREAULT ELDRIDGE
                                        Deputy Clerk
                                       JOANNE      P.ofTETREAULT
                                                       Court     ELDRI




                                         2